Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Remarks
This Office Action fully acknowledges Applicant’s remarks filed on October 12th, 2021.  Claims 1, 2, 5-8, and 10-14 are pending.  Claims 3, 4, and 9 are canceled.  Claim 14 is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12th, 2021 has been entered.
 


	


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

 1) Reaction vessel transfer mechanism configured to transfer…as in cls. 1&13.

2) recessed hole portion that…absorbs light irradiated from the light source as in claim 10.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) A robot gripper arm, claw, pick-and-place mechanism, or equivalents thereof (see pars. [0017,0035.0050,0051,0076,0083], for example).

2) A closed-walled chamber and equivalents thereof (see pars. [0099-0103], fig. 6, for example).  ***Examiner notes that a hole as normally defined would be drawn to open space and would not provide to absorb light, and herein Applicant has provided their own definition to such “hole portion” which is clearly drawn to structure which can absorb light.***



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 5-8, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As previously discussed in the Office Action mailed on January 18th, 2022, the “blood clotting reaction” and the “obtain a time for a blood clotting reaction” are indefinitely defined herein.
Initially, the claims provide a generic “reagent” and one without any particular recited functionality to blood clotting.
Further, the “obtain a time for a blood clotting reaction…” indefinitely provides for such a time for a blood clotting reaction as the previous step is merely drawn to irradiating the analysis port (with blood and reagent) and detecting light as a third photometry process such that the subsequent “obtain a time for a blood clotting reaction” is merely the time point at which the light was irradiated to the blood sample/reagent.  
Typically, these blood clotting reaction times are continuous light irradiation coincident with a continuous clock that stops in accordance with a light amount threshold associated with the particular reagent/test (i.e. PT, PTT, etc.) that occurs when a blood clot is formed (thus preventing light transmission in amount and coincident with a timer that is deemed to be certified as “clotted”).  Is there an additional clock/timing element that is connected and successively accessed in connection with the optical transmission signals?

Further, the amended recitation to “wherein a maximum diameter of the opening…” is undefined in its metes and bounds as to the diameters afforded and excluded to the opening.
The recitation is predicated on an irradiation range of irradiated light transmitted through the reaction vessel, wherein the claim is not limited or defined with respect to a configured light source of particular wavelength(s) of irradiation and thus the sizing of the opening is indefinitely defined herein.
This is likewise seen in independent claim 13 which has similar language and which references various light being applied, wherein such light application(s) and at particular wavelengths thereof does not have basis in the claim.
Clarification is required.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8, 10, and 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya et al. (US 2013/0034466), hereafter Wakamiya in view of Hoet et al. (US 2003/0170686) [and further evidenced throughTanimizu (USPN 5,439,646)], and in view of Silbert et al. (US 2013/0065797), hereafter Silbert, Yamamoto et al. (US 2007/0229830), hereafter Yamamoto, and Hotlund et el. (US 2004/0161368), hereafter Hotlund.
 Wakamiya discloses a sample analyzer (abstract).  With regards to claims 1 and 13, Wakamiya discloses a reaction table  200 including cuvette holders (analysis ports) in which a reaction vessel is configured to be placed, a cuvette table 210 holding a plurality of cuvettes, a reaction vessel transfer mechanism (given by the rotating disk of the reaction table), a controller 4 connected to and controlling a light source 291 configured to irradiate the analysis port, a detector 292 configured to detect light emitted from the light source and light emitted from the light source and reflected from a surface of the analysis port.  Wakamiya further discloses a sample pipetting probe 260 (par. [0036], fig. 2, for example).   Further, Wakamiya discloses a cuvette check operation carried out by the controller for ascertaining the presence/absence of a reaction vessel in an analysis port wherein in a first state in which the reaction vessel is not in the analysis port cause the light source to irradiate light and cause the detector to detect light (given by detection where the detected light is greater than a predetermined value), cause the reaction vessel transfer mechanism to transfer the reaction vessel into the analysis port and in a second state after transferring cause the light source to irradiate light and cause the detector to detect light wherein light detected that is less than the predetermined value provides an indication by the controller that the reaction vessel (cuvette) is present, and preventing a subsequent transfer of a second reaction vessel into the analysis port (pars. [0077-0084], figures, for example). With regard to claim 5, as discussed above claim 5 is indefinitely defined and such contained liquid is not required or positively provided; herein, the device of Wakamiya is fully capable of having liquid contained in the reaction vessel (cuvette), wherein Wakamiya discloses providing blood as a sample to the reaction vessel and such as blood (par. [0027]) within a cuvette would likewise be expected to provide a light amount that is less than the predetermined value as such blood in addition to the walls of the cuvette would provide to attenuate the detected light.  This is similarly seen with regard to claim 6 wherein such liquid at a particular level is not positively and clearly provided herein and Wakamiya is fully capable of optically investigating commensurately in as much as require and presented herein.  With regard to claim 8, as best understood, Wakamiya discloses a sample dispensing probe connected to the control unit and wherein the control unit is configured to dispense a specimen into the reaction vessel, and providing such conditional determination in as much as recited and required herein (pars.[0034-0041,0077-0084], for example).  With regard to claim 11, Wakamiya provides that the light source is arranged such that emitted light is a light ray that is substantially parallel to the reaction vessel (fig. 2, for example).
With regards to claims 1 and 13, while Wakamiya discloses a cuvette check operation which provides to ascertain the proper placement/presence of a cuvette within an analysis port as based on established light transmission values received at a detector and relative to an established threshold with a transmission value with an empty analysis port, Wakamiya does not specifically disclose providing a displayed warning or audible sound when the second amount of light detected in the second state is less than or equal to the standard value.

With regards to claims 1 and 13, Wakamiya does not specifically disclose a detector facing the analysis port at a right angle as claimed, and a reaction vessel transfer mechanism configured to transfer the first reaction vessel into the analysis port.

Further, as in claims 1 and 13, Wakamiya does not specifically disclose carrying out the particular assay with the automated analyzer and its pipetting probe to perform a blood clot reaction time as claimed wherein the reagent probe dispenses a reagent to the first reaction vessel and causes the light source to irradiate light thereto and obtain a time for a blood clotting reaction of the blood sample and the reagent based on the detected light.

Further, as in claims 1 and 13, Wakamiya does not specifically disclose that the analysis port includes a recessed hold portion that is opposite to the light source with respect to the reaction vessel and absorbs light irradiate from the light source and having a maximum diameter of the opening in as much as presently recited and understood herein.


Lastly, with regard to claim 14, Wakamiya does not specifically disclose a plurality of analysis ports, light sources, and detectors which are respectively arranged with one another as claimed.

Hoet discloses a method and apparatus for analyzing samples in which the analysis section included an excitation source and detector arranged perpendicular to the beam provided by the excitation source (pars. [0032,0058,0084], for example).  Additionally, as evidenced byTanimizu discloses an for analyzing samples in which the analysis section includes an excitation source 22 and a detector 24 arranged perpendicular to the beam provided by the excitation source (lines 25-32, col. 3, figs. 1&2 example).


Silbert discloses an automatic sample handling system and method wherein a tube gripper and robot arm are utilized for transferring vessels into various ports of the system (pars. [0078,0080], figs., for example).


By this, it would have been obvious to one of ordinary skill in the art to introduce a secondary or ancillary safety measure in which a warning is produced when an a difference between an amount of light detected in the first state and an amount of light in the second state is less than or equal to a standard value so as to avoid a false positive/false negative (depending upon the viewpoint of presence/absence) for light amount measurements which are relatively close to one another.  Calibration is notoriously well-known in the art and is well within the ordinary skill of the artisan to provide such optical analyses of the analysis ports (cuvette holders) both with and without reaction vessels (cuvettes) therein before use of the system and such would have already been readily expected to be done by Wakamiya in order to come up with the predetermined light amount value which is used for comparative indication of an empty analysis port and one with a reaction vessel therein.
Further, it would have been obvious to one of ordinary skill in the art to provide an obvious alternative form of transfer mechanism to Wakamiya wherein Silbert discloses the use of a robot arm/tube gripper to transfer and place vessels into ports wherein such a modification would have a reasonable expectation of success in the device/method of Wakamiya, and to provide the detector facing the analysis port at a right angle with respect to an irradiation direction such as taught by Hoet (and further evidenced through Tanimizu) in order to provide an alternative arrangement of the light source with its irradiation beam and the detector wherein such an arrangement would have a reasonable expectation of success in the device/method of Wakamiya and wherein the relative disposition of the light source/beam with respect to the detector does not affect the calibration and determination analysis as it is clear that one of ordinary skill in the art would carry out such calibration and subsequent determination of the presence/absence of the vessel in the analysis port from a likewise standardized baseline in which the measurements are herein taken with respect to light detected commensurate with the detector facing the analysis port at a right angle with respect to an irradiation direction.  Additionally, it is seen that Wakamiya is concerned with luminescence analysis of samples (par. [0030]) and such an arrangement of the detector facing the analysis port at a right angle with respect to an irradiation direction would provide a means for detecting the luminescence from the reaction which provides to avoid noise from the light source’s irradiation itself and thereby provide a more accurate measurement of the luminescence emission.

Yamamoto discloses a sample analyzer and sample analyzing method (abstract).  Yamamoto discloses that the sample analyzer 1 with rotating discs with ports/vessels and dispensing/aspirating probes includes a device for optically measuring and analyzing the amount and degree of activity of specific substances related to blood coagulation and fibrinolysis functions, and optically measures a blood sample with dispensed reagent using a coagulation time method.  Yamamoto further discloses that the coagulation time method detects and measures the time course of coagulation of a sample as the change in light transmittance.  Yamamoto further discloses the well-known coagulation time methods of prothrombin time (PT), active partial thromboplastin time (APTT), fibrinogen content (Fpg), and the like, which utilize known reagent additions in assessing their time points for completion (pars. [0027,0028,0042,0089], figures, for example).

It would have been obvious to one of ordinary skill in the art to modify Wakamiya to include further processing steps as in both the automated analyzer and method thereof with regard to the blood clotting reaction time as claimed  such as taught in Yamamoto, and wherein Wakamiya provides a suitable upstream application in automated analyzers/analysis of patient samples in providing a “quality control” assessment by way of an optical cuvette pre-check process that determines a cuvette’s positive positioning within the analysis port (and also provides an alert to an error/missing cuvette presence) which check operation has clinical applicability for thereby carrying out downstream assays once such determination of the cuvette’s positive presence is made (“upon determining the difference between the first amount of light in the first state and the second amount light in the second state is greater than or equal to the standard value”).  Utilizing optical detection methodology for blood clotting reaction times is related and clinically relevant  in assays to samples within cuvettes that may then be carried out with dispensed sample and coincident reagents for the sought clotting time that is assessed based on the light amount detected in the third photometry process as disclosed by Yamamoto, and thus providing greater certainty and accuracy to the results therefrom as such cuvette’s have been properly assessed for their presence beforehand and further avoids unwanted contamination and wasted sample/reagent to improperly filled ports.

Hotlund discloses an assay system including a cartridge with ports for holding assay samples which are optically interrogated by a light source and optical emissions detected at a photodetector for assay results, and discloses providing an aperture/light trap between the detector and the cartridge to reduce stray radiation impact on the detector, which provides an arrangement where the aperture/light trap is opposite the light source with respect to the analysis port (pars. [0052,0062,0108], fig. 4, for example).  

Further, it would have been obvious to one of ordinary skill in the art to modify Wakamiya to provide an analysis port including an aperture/light trap with a recessed light transmitting absorbing structure having an opening, being opposite the light source with respect to the analysis port and absorbs light from the light source, and with a maximum diameter in as much as claimed and recited herein (noting the above indefinite metes/bounds of the recitation under 35 USC 112 b, and wherein such device of Wakamiya/Hotlund is fully capable of being utilized with wavelength(s) which coincide with such a diameter to the light trap’s opening) such as taught by Hotlund in order to reduce stray radiation’s impact on the detector and thus provide more accurate optical assay results.


With regard to claim 2, while Wakamiya discloses that the light detected in the second state wherein the reaction vessel is present should provide an amount of light is less than the amount of light detected in the first state (which has a higher light amount detected due to lack of attenuation given an empty reaction vessel), Wakamiya does not specifically disclose producing a warning.
Herein, Wakamiya provides to indicate such by way of the controller’s architecture and the alogrithms provided (see pars. [0077-0084], figs. 4&5, for example), Wakamiya does not specifically produce a warning; however, it would have been obvious to one of ordinary skill in the art to provide a warning to a user so as to provide a simple visual and/or audible indication to the user that the condition has been met so as to provide further means to apprise the user of the current situation.  Examiner further notes that while the claim sets forth “warning,” and such condition in  Wakamiya provides for a positive indication that the vessel is preset coincident with a light amount that is less than that of the second state, the present claim language does not provide to further define the warning so as to obviate such an indication providing a likewise warning in as much as claimed.
With regard to claim 7, Wakamiya does not specifically disclose comparing the three numerical ranges (third, fourth, and fight amounts of light) with the amount of light detected in the second state (reaction vessel present) in as much as understood herein.
Wakamiya discloses that light amounts corresponding with light amounts below a predetermined value (second state) indicate the presence of the reaction vessel and light amounts above a predetermined value indicate the absence of the reaction vessel, thus providing, as would be readily understood by one of ordinary skill in the art, that the presence of light attenuating elements within the analysis port provide to yield a less light amount than without light attenuating elements (i.e. an empty analysis port).  By this, it would have been obvious to one ordinary skill in the art to ascertain the measured amount of light in the second state against the three numerical ranges, wherein it would be readily understood that the that light amount (1) is the highest amount as there are no attenuating substances, light amount (2) is lower than light amount (1) as there is an empty reaction vessel providing for attenuation, and light amount (3) is lower than light amounts (1) and (2) as there are both a reaction vessel and further contents that attenuate light, and generation of a warning would further be obvious so as to provide a re-check and potential corrections on an analysis in which there is a lack of correspondence between the amount measured in the second state and that of amount (2).
With regard to newly-added claim 14, it is said that such duplication of the parts is an obvious modification by one of ordinary skill in the art through an obvious engineering design choice as it is drawn to a duplication of the ports/light sources/light detectors, which provides a respective arrangement across each one provides for an increased throughput for examining a plurality of samples.


Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya in view of Hoet, Silbert, and Hotlund as applied to claims 1, 2, 5-8, 10, and 11, 13 and 14 above, and further in view of Young (USPN 3,912,456).
Wakamiya/Hoet/Silbert/Hotlund does not specifically disclose an irradiation slit that is provided between the light source and the reaction vessel as claimed.
Young discloses an apparatus and method for automatic analysis (abstract). Young discloses an irradiation slit 242 located between the light source and the reaction vessel to adjust a range of an advancing direction of light emitted from the light source, and the maximum diameter of the opening is substantially equal to a width of the irradiation slit.
It would have been obvious to one of ordinary skill in the art to modify Wakamiya/Hoet/Silbert/Arnquist to include an irradiation slit dimensioned in as much as claimed such as taught by Young in order to provide architecture for effectively focusing the desired interrogation radiation to the reaction vessel for assured and proper optical analysis therein.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-8, 13, and 14 have been considered but are moot in view of the new grounds of rejection discussed above.

Initially, Examiner reasserts those prior arguments made as in the Office Action of January 18th, 2022.

With regards to 1, 2, 5-8, 13 and 14 rejected under 35 USC 103 as being unpatentable over Wakamiya in view of Hoet, Silbert, and Yamamotor, Applicant traverses the rejection.
Applicant asserts that the proposed modification by Hoet would result in an arrangement where the detector is in or on an adjacent cuvette holder, and further asserts that there is no motivation to combine either the spectrophotometer of Hoet or the optical acquiring sections of Yamamotor with Wakamiya since Wakamiya already has a detecting section.
Examiner asserts that the fact that the base reference of Wakamiya already includes a detecting element does not preclude modification thereto in terms of the relative structural arrangement of the light source to the detector.  The proposed combination is not setting forth duplicative detection parts within a single device.
Additionally, while Examiner asserts that Applicant has taken a literal approach to the combined detector arranged at a right angle relative to the irradiation direction as in Hoet, Examiner herein provides the reference to Tanimuzu (USPN 5,439,646) so as to provide additional clarity and evidence to the obvious alternative arrangement of the light source irradiation direction being perpendicular to the photodetector (lines 26-32, col. 3, figs. 1&2, for example), wherein Tanimizu likewise discloses an automated analyzer table arrangement.
Further, Applicant asserts that Wakamiya does not disclose that the second photometry process is performed after causing the reaction vessel transfer mechanism to transfer the first reaction vessel into the same analysis port that is used in the first photometry process.

Herein, Examiner asserts that even if Wakamiya is said to not provide causing the reaction vessel transfer mechanism to transfer the first reaction vessel into the same analysis port that is used in the first photometry process, such a modification is routinely obvious to one of ordinary skill in the art.
Wakamiya clearly discloses the likewise principle steps as claimed for carrying out a cuvette check to ascertain the proper presence of cuvettes within an analysis port as based on prior calibration analysis and comparison against an open/free space analysis port.
It is seen through Wakamiya that such pre-established transmission value for a blank analysis port is at the least representative of the analysis ports to be used in the actual assay/reaction vessel turntable at-hand.
To this end, it is well within the skill of the ordinary artisan to apply the metrics and methodology of Wakamiya to be individually applied at the time-of-use to each analysis port being used and set up individual relative checks between respective blank analysis ports and comparison thereto with a transferred cuvette that is placed therein.
It is clearly seen in Wakamiya that commensurate first and second photometry processes are carried out as claimed, and further, that, a third photometry process (which is within the actual blood-clotting assay procedure) is envisioned through Wakamiya and as further discussed in Yamamoto with respect to the particular blood clotting assay as Wakamiya clearly establishes that one should carry out the cuvette check (e.g. first/second photometry processes) and ascertain a determination in which it is qualified that the cuvette(s) are within the analysis port(s) before proceeding to an actual, downstream assay(s) where sample/reagent are added and assessed.

Additionally, Examiner asserts that Silbert has not been relied upon for such teachings and Wakamiya/Yamamoto are not deficient as discussed above, wherein Silbert is maintained as providing an obvious modification to the sample handling mechanism.

Additionally, in view of the amendments to the claims, prior art to Hotlund has been provided with respect to the recitation to the analysis port includes a recessed hold portion that is opposite to the light source with respect to the reaction vessel and absorbs light irradiate from the light source and having a maximum diameter of the opening in as much as presently recited and understood herein.
As discussed above, Hotlund discloses an assay system including a cartridge with ports for holding assay samples which are optically interrogated by a light source and optical emissions detected at a photodetector for assay results, and discloses providing an aperture/light trap between the detector and the cartridge to reduce stray radiation impact on the detector, which provides an arrangement where the aperture/light trap is opposite the light source with respect to the analysis port (pars. [0052,0062,0108], fig. 4, for example).

Further, it would have been obvious to one of ordinary skill in the art to modify Wakamiya to provide an analysis port including an aperture/light trap with a recessed light transmitting absorbing structure having an opening, being opposite the light source with respect to the analysis port and absorbs light from the light source, and with a maximum diameter in as much as claimed and recited herein (noting the above indefinite metes/bounds of the recitation under 35 USC 112 b, and wherein such device of Wakamiya/Hotlund is fully capable of being utilized with wavelength(s) which coincide with such a diameter to the light trap’s opening) such as taught by Hotlund in order to reduce stray radiation’s impact on the detector and thus provide more accurate optical assay results.
Herein, Examiner further notes that such rejection has been applied in as much as presently understood as seen from the above rejection of the recitation under 35 USC 112 2nd/b as providing unclear metes and bounds.


The remaining dependent claims are maintained rejected for the reasons discussed above and in the body of the action as there are no such deficiencies with respect to the base independent claims 1 and 3.


Examiner further notes that claims 1, 2, 5-8, and 11-14 remain rejected under 35 USC 112 2nd/b for the reasons discussed above, and with respect to the new recitations provided to claims 1 and 13 as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798